Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 7, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s valid waiver of the right to appeal forecloses review of the denial of defendant’s suppression motion (People v Seaberg, 74 NY2d 1). Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.